Citation Nr: 0707299	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-17 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines

THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim seeking recognition as the veteran's 
surviving spouse of the veteran for the purposes of 
Department Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The record indicates that the veteran served on active duty 
from October 1944 to June 1946; he died in February 1988.  

In a July 1991 decision, the Board of Veterans' Appeals 
(hereinafter Board) determined that the appellant may not be 
recognized as the surviving spouse of the veteran for 
purposes of entitlement to Department of Veterans Affairs 
(VA) benefits.  

This current matter comes before the Board on appeal of a 
September 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines, which 
denied the appellant's attempt to reopen her claim for VA 
death benefits as the veteran's surviving spouse.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b) (1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  VCAA notice should also provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

A review of the claims file indicates that the appellant has 
not received any type of VCAA notification letter.  On 
remand, such a notification letter must be issued.  In 
addition, a recent U. S. Court of Appeals for Veterans Claims 
(Court) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
ruled that the terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  To ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to her claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO via the AMC in Washington, D.C., 
for the following actions: 

1.  The RO should furnish the appellant 
with an appropriate VCAA letter in 
connection to her claim of whether new 
and material evidence has been presented 
to reopen a claim for recognition as the 
surviving spouse of the veteran for the 
purposes of VA benefits.  The VCAA notice 
should also provide the appellant with 
what constitutes new and material 
evidence to reopen a claim and what 
evidence would be necessary to 
substantiate that element or elements 
required to establish recognition as the 
surviving spouse of the veteran for the 
purposes of VA benefits that were found 
insufficient in the previous denial as 
required in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2.  Thereafter, the issue on appeal 
should be readjudicated.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the 
appellant until she receives further notice.  The purpose of 
this REMAND is to accord the appellant due process of law.  
By this remand, the Board does not intimate any opinion, 
either factual or legal, as to the ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2002).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

